Citation Nr: 0912237	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  06-06 935A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
tibia fracture.

2.  Entitlement to service connection for bilateral ankle 
disability.

3.  Entitlement to service connection for mitral valve 
prolapse, ventricular spasm, and heart fibrillation.

4.  Entitlement to service connection for bilateral tarsal 
tunnel syndrome.

5.  Entitlement to service connection for high cholesterol.

6.  Entitlement to service connection for scar of the right 
medial foot.  

7.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of lumbar spine injury with anterior 
wedge deformity and sclerotic changes, sacroiliac joints.

8.  Entitlement to an initial compensable evaluation for 
right wrist carpal tunnel syndrome.

9.  Entitlement to an initial compensable evaluation for left 
wrist carpal tunnel syndrome.

10.  Entitlement to an initial compensable evaluation for 
right knee femoral patellar syndrome.

11.  Entitlement to an initial compensable evaluation for 
left knee femoral patellar syndrome.

12.  Entitlement to an initial compensable evaluation for 
sinusitis.

13.  Entitlement to an initial compensable evaluation for 
gastro esophageal reflux disease (GERD).

14.  Entitlement to an initial compensable evaluation for 
hypertension.

15.  Entitlement to an initial compensable evaluation for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel




INTRODUCTION

The Veteran had active military service from February 8, 1980 
to January 29, 1981 and from August 1984 to February 2004.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a May 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.

The issues of entitlement to service connection for mitral 
valve prolapse, ventricular spasm, and heart fibrillation, 
service connection for bilateral ankle disability, and 
service connection for bilateral tarsal tunnel syndrome are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have chronic residuals of a left 
tibia injury that is related to active service.

2.  The Veteran does not a disability manifested by high 
cholesterol that is related to active service.

3.  The Veteran's right foot scar is related to active 
service.

4.  The Veteran's service-connected lumbar spine disability 
is manifested by flexion to 90 degrees, extension to 30 
degrees, lateral flexion to 30 degrees, rotation to 30 
degrees, and objective findings of radiculopathy in the left 
lower extremity; it is not manifested by ankylosis; forward 
flexion of the thoracolumbar spine not greater than 60 
degrees, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis, or evidence incapacitating episodes 
having a total duration of at least 2 weeks.

5.  The Veteran's right and left carpal tunnel syndrome are 
not manifested by sensory impairment.

6.  The Veteran's right and left femoral patellar syndrome 
are manifested by normal flexion and extension, and 
subjective complaints of giving way during flare-ups; they 
are not been manifested by objective evidence of painful 
motion, limited motion, subluxation, or instability.

7.  The Veteran's sinusitis is not manifested by one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.

8.  The Veteran's GERD is manifested by bimonthly episodes of 
chest tightness, it is not manifested by epigastric pain, 
dysphagia, pyrosis, regurgitation, vomiting, material weight 
loss, hematemesis, melena, or accompanied by substernal or 
arm or shoulder pain.

9.  The Veteran's hypertension is not manifested by diastolic 
pressure of predominantly 100 or more, or systolic pressure 
of predominantly 160 or more.

10.  The Veteran's hemorrhoids are not manifested by large or 
thrombotic hemorrhoids, persistent bleeding, anemia, or 
fissures.




CONCLUSIONS OF LAW

1.  Chronic residuals of a left tibia injury were not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 (2008).

2.  A disability manifested by high cholesterol was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 (2008).

3.  The Veteran's right foot scar was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303 (2008).

4.  The criteria for an initial evaluation in excess of 10 
percent for residuals of a lumbar spine injury with anterior 
wedge deformity and sclerotic changes, sacroiliac joints, 
have not been met. 38 U.S.C.A § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
5235 to 5243 (2008).

5.  The criteria for a separate 10 percent evaluation, but 
not greater, for left lower extremity radiculopathy have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.124a, Diagnostic Code 8520 (2008).

6.  The criteria for initial compensable evaluations for 
right or left carpal tunnel syndrome are not met. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.124a, Diagnostic Code 8515 (2008).

7.  The criteria for initial compensable evaluations for 
right or left knee femoral patellar syndrome have not been 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5256-5263 (2008).

8.  The criteria for an initial compensable evaluation for 
sinusitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 38 C.F.R. § 4.97, 
Diagnostic Code 6512 (2008).

9.  The criteria for an initial compensable evaluation for 
GERD have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Code 7346 (2008).

10.  The criteria for an initial compensable rating for 
hypertension have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Code 7101 
(2008).

11.  The criteria for an initial compensable evaluation for 
hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Code 7336 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).  Letters dated in June 2004 
and March 2006 fully satisfied the duty to notify provisions. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  Both letters told him to provide any relevant 
evidence in his possession.  See Pelegrini, 18 Vet. App. at 
120.  

The March 2006 letter advised the Veteran of how VA 
determines disability ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).
 
Although the March 2006 letter was not sent prior to initial 
adjudication of the Veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
Veteran in July 2006.  

The Veteran's service treatment records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  The veteran has identified no post-service VA or 
private treatment records that he would like VA to obtain on 
his behalf.  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, 
is available and not part of the claims file.

The Veteran was also accorded VA examination in November 
2004, June 2005, January 2006, and February 2006.  38 C.F.R. 
§ 3.159(c)(4).  There is no objective evidence indicating 
that there has been a material change in the severity of the 
Veteran's service-connected disorders since he was last 
examined.  38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  The VA examination reports 
are thorough and adequate upon which to base a decision.
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Service Connection

In February 2004, the Veteran retired after 20 years of 
military service.  He filed his claim for compensation in 
April 2004.  The Veteran seeks service connection for 
residuals of a left tibia fracture, high cholesterol, and 
scar of the right medial foot.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

With respect to the Veteran's claim for service connection 
for high cholesterol, the alleged disorder is actually just 
reported symptomatology.  Without a recognized injury or 
disease entity, VA is not authorized to award compensation 
for reported symptomatology.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a) (Service connection is awarded for "a particular 
injury or disease resulting in disability..."); see also 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); aff'd 
in part sub nom.   Sanchez-Benitez v. Principi, 259 F.3d 
1356, 1363 (Fed. Cir. 2001) (The CAVC held that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.)  

In the absence of competent evidence which suggests that the 
Veteran's high cholesterol constitutes a chronic disability, 
the Board has no basis on which to consider the Veteran's 
high cholesterol as more than a medical finding or symptom.  
The Veteran's own assertions to the contrary do not 
constitute competent medical evidence in support of his 
claim.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  Absent a showing of a current chronic disability 
which could be related to service, entitlement to service 
connection for high cholesterol must be denied.

With respect to the Veteran's claims for service connection 
for a left tibia disability and a scar on the right foot, the 
first question that must be addressed is whether incurrence 
of chronic residuals or a left tibia injury or a scar on the 
right foot is factually shown during service.  The Board 
concludes it was not.

With respect to the Veteran's left tibia, the Veteran's 
service treatment records indicate that on August 14, 1985, 
the Veteran presented with complaint of pain on dorsal aspect 
of left leg noting that he tripped on something in the swamp.  
Physical examination revealed that the Veteran's shin had 
edema and mild discoloration.  The Veteran was walking with a 
slight limp and there was pain to palpation and also during 
extension.  The Veteran complained that wiggling toes also 
caused pain.  The assessment was contusion to left shin and 
he was referred for x-rays.  No fractures were noted.  An 
April 1998 bone scan impression noted resolution of 
previously seen shin splints.   

The Board cannot conclude a "chronic" tibia condition was 
incurred during service.  Treatment on one occasion cannot be 
considered a chronic disorder without some indication that a 
chronic disorder exists.  In addition, it appears from the 
Veteran's service treatment records that he suffered from 
shin splints that had resolved by 1998.  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  

The Board notes that the Veteran reported at the November 
2004 VA examination that he fell while carrying a radio in 
Ranger school and did not seek medical care at the time so he 
was not casted.  X-ray of the left knee in November 2004 
showed that the proximal tibia was intact.  The VA examiner 
diagnosed fractured left tibia 1985 fully healed and 
resolved.

Thus, the medical evidence fails to show that the Veteran 
currently suffers from chronic residuals of a left tibia 
injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In the 
absence of competent medical evidence that chronic residuals 
of a left tibia injury exists and it was caused by or 
aggravated by the Veteran's military service, the criteria 
for establishing service connection for chronic residuals of 
a left tibia injury have not been established.  38 C.F.R. § 
3.303. 
  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection for 
chronic residuals of a left tibia injury and high 
cholesterol.  

With respect to a right foot scar, the service treatment 
records are absent complaints, findings or diagnoses of a 
right foot scar during service.  On the clinical examination 
for separation from service, the Veteran's feet and skin were 
evaluated as normal.  However, a scar on the right medial 
foot area was noted on examination in January 2005.  The 
Veteran reported that he cut his foot a few years earlier.  
Physical examination showed decreased feeling to pinprick.  
When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).   Thus, the Veteran's lay 
statement regarding scar symptomatology in service represents 
competent evidence, and service connection for a right foot 
scar is granted.  

III.	Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met. 38 C.F.R. § 4.31.

The Veteran is appealing the original assignments of 
disability evaluations following awards of service 
connection.  As such, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

a.	Residuals of lumbar spine injury with anterior 
wedge deformity and sclerotic changes, sacroiliac 
joint

The Veteran's service-connected lumbar spine disability is 
rated 10 percent disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5236, for sacroiliac injury and weakness.  
All diseases and injuries of the spine other than 
intervertebral disc syndrome, which include those evaluated 
under Diagnostic Code 5237, are to be evaluated under the 
general rating formula.  Intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either 
under the general 
rating formula or under the formula for rating intervertebral 
disc syndrome based on incapacitating episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  68 Fed. Reg. 51,443 
(Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2008)).  

According to the general rating formula, with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height 
warrants a 10 percent rating.

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent rating.

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine warrants a 
30 percent rating.

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent rating.

Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.

Unfavorable ankylosis of the entire spine warrants a 100 
percent rating.

Note (1):Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):(See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3):In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4):Round each range of motion measurement to the 
nearest five degrees.

Note (5):For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6):Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under §4.25.

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes

With incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 
months, a 10 percent rating is warranted.

With incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months, a 20 percent rating is warranted.

With incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months, a 40 percent rating is warranted.

With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months, a 60 percent rating 
is warranted.

Note(1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

Note(2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment. 

The Veteran underwent a VA examination in November 2004.  At 
that examination, the Veteran reported that the lumbar spine 
pain was stabbing, deep, radiating, burning, and usually 
sharp.  The Veteran reported that the pain with flare-ups 
were 10/10 and occurred daily for a few hours duration.  He 
also reported that without flare-ups, the pain was 5/10.  The 
Veteran reported that he could not sit for over five minutes, 
sleep all night in bed, or lift anything over five pounds.  
The Veteran complained of weakness, instability, 
fatigability, and painful range of motion.  He denied the use 
of mobility devices, falls, weight changes, bladder, bowel, 
or sexual dysfunctions, or surgeries.  The Veteran also 
denied periods of incapacitation for the year prior.  

The examiner noted no abnormal curvatures, steady gait, and 
good coordination.  The Veteran's spine was symmetrical with 
good symmetry and rhythm while moving and he was able to 
participate in range of motion evaluation without fatigue, 
posturing, guarding, weakness, or lack of endurance.  
Physical examination demonstrated flexion to 90 degrees, 
extension to 30 degrees, lateral flexion to 30 degrees, and 
rotation to 30 degrees.  The Veteran had no complaints of 
pain or discomfort during the examination and no complaints 
of pain or stiffness with repetitive motion and the Veteran 
showed no signs of facial or verbal discomfort.    There was 
no muscle spasm, guarding, or localized tenderness. Sensory 
and neurological examinations were within normal limits, deep 
tendon reflexes were normal, and muscle strength was normal.  
X-rays showed mile anterior wedge deformity of L1 and mild 
sclerotic changes of the superior aspects of the sacroiliac 
joints.     

The Veteran underwent a VA neurological examination in 
January 2005.  At that examination, he reported a history of 
chronic back pain located in the lower back with occasional 
numbness and pain going along the posterior aspect of the 
leg.  The Veteran denied problems with his bladder.  Motor 
examination demonstrated 5/5 strength and reflex examination 
demonstrated knee jerks at 1+ bilaterally, right ankle jerk 
at 1+ and left ankle jerk at 1-2+.  There was no obvious 
Tinel's sign elicited in the lower extremities or foot area.  
There was no obvious evidence of sensory impairment in the 
lower extremities except the right medial foot where there is 
a scar and decreased feeling to pinprick.

Straight leg raising showed limitation at about 15 degrees 
bilaterally.   There was no obvious paraspinal spasm.  There 
was no ataxia.  The Veteran was noted to walk slowly and 
complained of discomfort while bending, and there was some 
limitation of motion, flexion and extension, of the spine.  

In January 2006, the VA examiner who conducted the November 
2004 examination noted that she reviewed the Veteran's claims 
file and x-rays taken in January 2005 of his lumbar spine 
which showed degenerative changes involving the lumbosacral 
spine with scoliosis and convexity to the Veteran's right 
side but that there was no acute fracture or subluxation.  

Considering the medical evidence of record, the Veteran's 
orthopedic manifestations of his service-connected lumbar 
spine disability did not approach the severity contemplated 
for a rating higher than 10 percent.  As set forth above, in 
order for the Veteran's service-connected lumbar spine 
disability to warrant an evaluation in excess of 10 percent, 
the evidence must show ankylosis; forward flexion of the 
thoracolumbar spine not greater than 60 degrees, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees, or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis, or 
evidence incapacitating episodes having a total duration of 
at least 2 weeks.  These symptoms have clearly not been 
demonstrated by the record.

The Board has considered whether a higher evaluation is 
warranted for any neurologic symptoms evaluated separately.  
In February 2006, the VA examiner noted that the Veteran's 
right hip pain was unlikely caused by or a result of his 
lumbar radiculopathy but that the left hip pain was at least 
as likely as not the result of his lumbar radiculopathy and 
noted that a finding of July 18, 2002, showed "quite subtle 
left S1 lumbar radiculopathy."  Physical examination showed 
deep tendon reflexes normal, muscle strength normal against 
resistance, neurological examination was within normal 
limits, and sensory examination was normal.
Thus, the Board finds that a separate 10 percent rating is 
appropriate for radiculopathy to the left lower extremity 
which the Board finds to be a chronic neurological 
manifestation of the Veteran's service-connected lumbar spine 
disability.  

Radiculopathy of a lower extremity is analogous to mild 
incomplete paralysis of the sciatic nerve.  Under Diagnostic 
Code 8520, mild incomplete paralysis of the sciatic nerve 
warrants a 10 percent rating; moderate incomplete paralysis 
warrants a 20 percent rating; moderately severe incomplete 
paralysis warrants a higher 40 percent rating; and severe 
incomplete paralysis of the sciatic nerve with marked 
muscular atrophy warrants a 60 percent rating.  With complete 
paralysis of the sciatic nerve, which warrants an 80 percent 
rating, the foot dangles and drops, there is no active 
movement possible of muscles below the knee, and flexion of 
the knee is weakened or (very rarely) lost. 38 C.F.R. § 
4.124a (2008).  
  
When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree. In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis. The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis. 38 
C.F.R. § 4.123 (2008).

In this case, the objective medical evidence shows that the 
Veteran's radiculopathy in his left lower extremity is not 
characterized by foot drop, weakness, significant sensory 
loss, bowel or bladder impairment, muscle atrophy, 
significant loss of strength, or significant loss of 
reflexes. Consequently, his radiculopathy in his left lower 
extremity is only mild in degree, warranting only a 10 
percent rating. 38 C.F.R. § 4.7.  

It is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement and weakness. 
DeLuca, 8 Vet. App. at 206-7.  However, on physical 
examination, the Veteran demonstrated full range of motion 
without complaints of pain or discomfort during the 
examination and no complaints of pain or stiffness with 
repetitive motion.  Thus, there is no objective evidence of 
functional impairment as a result of pain which would warrant 
a greater disability evaluation than currently assigned.

Accordingly, an initial evaluation in excess of 10 percent 
for orthopedic manifestations of the Veteran's service-
connected lumbar spine disability is not warranted for any 
time during the appeal period, but a separate 10 percent 
rating is warranted for left extremities radiculopathy.

b.	Right and left wrist carpal tunnel syndrome

The Veteran's service-connected bilateral carpal tunnel 
syndrome disabilities are rated noncompensably disabling 
pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8515, for 
paralysis of the median nerve.  

Under Diagnostic Code 8515, a 10 percent evaluation is 
prescribed for mild incomplete paralysis of the median nerve 
of both the major and minor extremities. Moderate incomplete 
paralysis of the median nerve warrants a 20 percent 
evaluation for the minor extremity and a 30 percent 
evaluation for the major extremity.  Severe incomplete 
paralysis of the median nerve warrants a 40 percent 
evaluation for the minor extremity and a 50 percent 
evaluation for the major extremity.  The term "incomplete 
paralysis," with this and other peripheral nerve injuries, 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral, the ratings are 
combined with application of the bilateral factor.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8515.

The words "mild." "moderate." and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just." 38 C.F.R. § 4.6 (2008).  It should also be noted that 
use of terminology such as "severe" by VA examiners and 
others, although an element of evidence to be considered by 
the Board, is not dispositive of an issue. All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating. 38 C.F.R. §§ 4.2, 4.6 (2008).

Furthermore, neuritis, cranial or peripheral, characterized 
by loss of reflexes, muscle atrophy, sensory disturbances, 
and constant pain, at times excruciating, is to be rated at a 
maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 
4.123 (2008).  The maximum rating which may be assigned for 
neuritis not characterized by organic changes referred to in 
this section will be that for moderate, or with sciatic nerve 
involvement, for moderately severe, incomplete paralysis.  
Id. Neuralgia, cranial or peripheral, characterized usually 
by a dull and intermittent pain, is to be rated with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. § 
4.124 (2008).  

In considering the Veteran's claim for higher initial 
evaluation for his service-connected carpal tunnel syndrome, 
the Board observes that the Veteran is right-handed, as 
indicated in his service treatment records.  The criteria for 
a major (dominant) joint thus apply for the right wrist.  See 
38 C.F.R. § 4.68.

At the November 2004 VA examination, the Veteran reported 
pain at 7-8/10 with flare-ups which occur once a month and 
last for about one week, instability giving away, weakness, 
stiffness, fatigability, heat and redness, and loss of work 
due to pain.  The Veteran denied dislocation or subluxation.  
The Veteran reported that he wore wrist splints for several 
months but denied surgeries or physician-prescribed 
incapacitation in the year prior.  

Physical evaluation demonstrated extension to 70 degrees and 
flexion, supination, and pronation to 90 degrees.  Hand and 
finger ranges of motion were full and thumb flexion and 
extension were full.  The Veteran's grip was equal 
bilaterally with 5/5 strength.  Neurological examination was 
within normal limits.  The examiner noted no complaint of 
pain, weakness, fatigue, or lack of endurance with repetitive 
motion during examination.  

At the January 2005 VA examination, physical examination 
demonstrated upper extremity proximal and distal segments 
were essentially normal in strength, 5/5.  There was no 
obvious evidence of sensory impairment in the upper 
extremities.  The Veteran had bilateral Tinel's sign and on 
wrist Phalen's test he had some pain the wrist and metacarpal 
area.  The assessment was history of carpal tunnel syndrome 
in the upper extremities and noted to consider repeating the 
upper extremity nerve conduction for carpal tunnel syndrome.       

Considering the medical evidence of record, the severity of 
the Veteran's right and left carpal tunnel syndrome do not 
rise to the level of mild incomplete paralysis of the median 
nerve.  Accordingly, an initial compensable rating for either 
the Veteran's right or left carpal tunnel syndrome is not 
warranted for any time during the appeal period. 

c.	Right and left knee femoral patellar syndrome

The Veteran's service-connected bilateral femoral patellar 
syndrome disabilities are rated noncompensably disabling 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5260.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen. 38 C.F.R. § 4.27 
(2008).  Diagnostic Code 5299 is used to identify 
musculoskeletal system disabilities that are not specifically 
listed in the Rating Schedule, but are rated by analogy to 
similar disabilities under the Rating Schedule.  See 38 
C.F.R. §§ 4.20, 4.27.  Diagnostic Code 5260 pertains to 
limitation of leg flexion.

Limitation of flexion of a leg (knee) is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
20 percent when limited to 30 degrees, and 30 percent when 
limited to 15 degrees. 38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of a leg (knee) is rated 0 percent 
when limited to 5 degrees, 10 percent when limited to 10 
degrees, 20 percent when limited to 15 degrees, 30 percent 
when limited to 20 degrees, 40 percent when limited to 30 
degrees, and 50 percent when limited to 45 degrees. 38 C.F.R. 
§ 4.71a, Code 5261.

Normal (full) range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, 
Plate II.

Diagnostic Code 5257 provides a 10 percent evaluation for 
knee impairment with slight recurrent subluxation or lateral 
instability, a 20 percent evaluation for moderate recurrent 
subluxation or lateral instability, and a 30 percent 
evaluation for severe recurrent subluxation or lateral 
instability. 38 C.F.R. § 4.71a, Diagnostic Code 5257.

Separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion) and Diagnostic Code 5261 (leg, limitation of 
extension), both codified at 38 C.F.R. §4.71a, may be 
assigned for disability of the same joint. See VAOPGCPREC 9- 
2004.

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 
1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on 
when separate ratings for knee disability may be assigned 
under the limitation of motion codes in addition to ratings 
under Diagnostic Code 5257 for subluxation/instability. 
Essentially, these opinions suggest that separate compensable 
ratings may be assigned when reported limitation of knee 
motion shown is compensable or when there is x-ray evidence 
of arthritis together with a finding of painful motion. The 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition. See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

At the November 2004 VA examination, the Veteran denied 
dislocation, subluxation, and the use of mobility devices on 
a regular basis.  The Veteran reported that he has fallen 
when the leg "gives way" with flare-ups, which occur 
approximately eight times per year.  Physical examination of 
both knees demonstrated no redness, edema, deformities, 
muscle atrophy, tenderness, or doughy enlargement.  The 
examiner noted normal bony landmarks, joint relationship, 
lateral mobility, and muscle strength.  No guarding with 
movement was noted and the Veteran denied pain or locking 
with examination.  Neurological examination was within normal 
limits.  Sensory examination, deep tendon reflexes, and 
muscle strength were all normal.  Flexion of knee was to 140 
degrees and extension was to zero degrees.  The examiner 
noted that the Veteran had no limited motion or complaints of 
pain or discomfort during the examination.  There was no 
complaint of pain, weakness, fatigue, or lack of endurance 
with repetitive motion.  X-ray of the right knee showed mild 
lateral subluxation of the tibia, and x-ray of the left knee 
showed mild loss of height of the medial compartment.     

As physical examination of both knees demonstrated full 
extension and flexion, a compensable rating is not warranted 
under either Diagnostic Code 5260 or 5261.  In addition, as 
there is no objective evidence of recurrent subluxation or 
lateral instability, a compensable disability rating is not 
warranted under Diagnostic Code 5257.  The Board has 
considered the applicability of an alternative diagnostic 
code for evaluating the Veteran's bilateral knee disability, 
but finds that no higher rating is assignable as Diagnostic 
Code 5256 requires ankylosis, Diagnostic Code 5258 requires 
dislocated semilunar cartilage, Diagnostic Code 5259 requires 
removal of symptomatic semilunar cartilage, Diagnostic Code 
5262 requires malunion or nonunion of the tibia and fibula, 
and Diagnostic Code 5263 requires genu recurvatum; all 
clearly not present in this case.  

The Board has considered the Veteran's complaints of 
functional loss due to flare-ups of pain and incoordination. 
DeLuca, 8 Vet. App. at 206-7.  However, on physical 
examination, the Veteran demonstrated full range of motion 
without complaints of pain or discomfort during the 
examination.  Thus, there is no objective evidence of 
functional impairment as a result of pain or incoordination 
which would warrant a compensable disability evaluation.

Considering the medical evidence of record, the severity of 
the Veteran's right and left femoral patellar syndrome do not 
rise to the level warranted for a compensable rating.  
Accordingly, an initial compensable rating for either the 
Veteran's right or left femoral patellar syndrome is not 
warranted for any time during the appeal period. 

d.	Sinusitis

The Veteran's service-connected sinusitis is rated 
noncompensably disabling pursuant to 38 C.F.R. § 4.97, 
Diagnostic Code 6512.  Diagnostic Codes 6510 through 6514 
pertain to various types of sinusitis, each of which is rated 
pursuant to a general rating formula for sinusitis.  
Diagnostic Code 6510 pertains to chronic pansinusitis 
sinusitis; 6511 pertains to chronic ethmoid sinusitis, 6512 
pertains to chronic frontal sinusitis; 6513 pertains to 
chronic maxillary sinusitis; and 6514 pertains to chronic 
sphenoid sinusitis.  Under the general rating formula, a 
noncompensable evaluation contemplates sinusitis detected by 
X-ray only.  A 10 percent evaluation is warranted for one or 
two incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent evaluation is warranted 
when there are three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
evaluation is assigned following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  A 
note following this section provides that an incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.  38 C.F.R. § 4.97.  

At the November 2004 VA examination, the Veteran reported 
reactions of shortness of breath to any chemical fumes like 
pain, car exhaust fumes, cleaning solutions, any petroleum 
products, and some food smells.  The Veteran reported weekly 
non-incapacitating episodes lasting two to three days' 
duration with symptoms of interference of breathing through 
nose, purulent discharge, and dyspnea.  X-rays were negative.  
Physical examination demonstrated no color changes, skin 
changes on ears, no mastoid drainage, nontender to palpation, 
no edema.  The examiner noted the sinuses were nontender, the 
nasal mucosa was pink without exudates, sores, cracks or 
fissures.

Given the medical evidence of record, the Board finds that 
the symptomatology required for a 10 percent evaluation have 
not been met.  There is no objective evidence of any 
incapacitating episodes of sinusitis requiring prolonged 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches and 
pain.  The Veteran's service treatment records for the year 
prior to his retirement the Veteran was seen once for sinus 
related symptoms.  No treatment for sinus-related symptoms 
are noted in the very limited post-service medical records.  

Accordingly, an initial compensable rating for sinusitis is 
not warranted for any time during the appeal period. 

e.	GERD

The Veteran's service-connected GERD is rated noncompensably 
disabling pursuant to 38 C.F.R. § 4.114, Diagnostic Code 
7346, for hiatal hernia.  VA's rating schedule does not 
include criteria for the evaluation of GERD per se, but the 
schedule does provide for analogous ratings under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous. 38 C.F.R. § 4.20.  The most 
appropriate Diagnostic Code is 7346 because of the similar 
anatomical location and symptomatology.

Under this Diagnostic Code, symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health warrants a 60 percent evaluation. A 30 
percent evaluation is warranted where there is persistently 
recurrent epigastric distress with dysphagia, pyrosis and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  
Finally, a 10 percent evaluation is warranted with two or 
more of the symptoms for the 30 percent evaluation of less 
severity. 

At the November 2004 VA examination, the Veteran reported 
that he started having chest discomfort and per BE swallow, 
was found to have esophageal spasm.  The Veteran complained 
of tightness in chest but no difficulty swallowing.  He 
reported that flare-ups occur twice a month and last for less 
than five minutes.  Pain with spasm is rated as 7/10.  The 
Veteran denied nausea, vomiting, weight loss or gain, anemia, 
dysphasia, pain, hematemesis, melena, reflux, and 
regurgitation.  He is treated with Verapamil.

Thus, the evidence does not reflect that the Veteran's GERD 
is manifested by dysphagia, pyrosis, regurgitation, vomiting, 
material weight loss, hematemesis, melena, or accompanied by 
substernal or arm or shoulder pain.  Accordingly, an initial 
compensable rating for GERD is not warranted for any time 
during the appeal period.

f.	Hypertension

The Veteran's service-connected hypertension disability is 
rated noncompensably disabling pursuant to 38 C.F.R. § 4.104, 
Diagnostic Code 7101.  Under the provisions of Diagnostic 
Code 7101, a 10 percent rating is warranted when the 
diastolic pressure is predominantly 100 or more, or systolic 
pressure is predominantly 160 or more, or for an individual 
with a history of diastolic pressure predominantly 100 or 
more who requires continuous medication for control. 38 
C.F.R. § 4.104, Diagnostic Code 7101. A 20 percent rating 
contemplates diastolic pressure of predominantly 110 or more, 
or systolic pressure predominantly 200 or more. Id. A 40 
percent rating is assigned when the diastolic pressure is 
predominantly 120 or more. Id. The highest rating of 60 
percent rating is warranted when the diastolic pressure is 
predominantly 130 or more. Id.

Review of service treatment records for the Veteran's year 
prior to his retirement reveals no blood pressure readings 
with systolic pressure of 160 or more or diastolic pressure 
of 100 or more.  At the November 2004 VA examination, the 
Veteran reported that he has had no problems since starting 
medication.  Three blood pressure readings taken were 123/69, 
126/74, and 122/66.

The criteria for a rating of 10 percent based on diastolic 
pressure of predominantly 100 or more or a history of 
diastolic pressure of predominantly 100 or more are 
consequently not met.  38 C.F.R. § 4.104, Diagnostic Code 
7101. Moreover, there is no evidence of systolic pressure of 
160 or more, so the criteria for a 10 percent rating based on 
systolic pressure of predominantly 160 or more are also not 
met.  Accordingly, an initial compensable rating for 
hypertension is not warranted for any time during the appeal 
period.

g.	Hemorrhoids

The Veteran's service-connected hemorrhoid disability is 
rated noncompensably disabling pursuant to 38 C.F.R. § 4.114, 
Diagnostic Code 7336.  A noncompensable rating is warranted 
for mild or moderate disability. A 10 percent rating is 
warranted for large or thrombotic hemorrhoids, which are 
irreducible and which have excessive redundant tissue, 
evidencing frequent recurrences. A 20 percent rating is 
warranted when there is persistent bleeding and secondary 
anemia, or with fissures.  

At the November 2004 VA examination, the Veteran reported 
flare-ups at a rate of approximately two per month lasting 
three to four days duration with pain at 6-7/10.  The Veteran 
complained of pain, some burning, and itching but denied 
incontinence of stool, and bleeding.  Physical examination 
demonstrated rectal walls smooth without fissures or external 
hemorrhoids and anal sphincter was normal.

The evidence does not demonstrate large or thrombotic 
hemorrhoids, persistent bleeding, anemia, or fissures.  
Accordingly, an initial compensable rating for hemorrhoids is 
not warranted for any time during the appeal period.

h.	Extraschedular Consideration

The Board notes that there is no evidence of record that the 
Veteran's service-connected residuals of lumbar spine injury, 
carpal tunnel syndrome, femoral patellar syndrome, sinusitis, 
GERD, hypertension, or hemorrhoids cause marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  The 
Board emphasizes that the percentage ratings assigned by the 
VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1.  In the instant case, 
there is no evidentiary basis in the record for a higher 
rating on an extraschedular basis as there is no evidence 
that the Veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of his 
service-connected residuals of lumbar spine injury, carpal 
tunnel syndrome, femoral patellar syndrome, sinusitis, GERD, 
hypertension, or hemorrhoids.  Hence the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extraschedular evaluation. 

IV.	Conclusion

The Board acknowledges that the Veteran himself has claimed 
that he suffers from residuals of a left tibia fracture and 
high cholesterol related to his military service and that his 
service-connected disabilities above warrant ratings higher 
than assigned.  However, the Board notes that as a layman, 
the Veteran has no competence to give a medical opinion on 
the diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). Consequently, lay 
assertions of medical diagnosis or etiology cannot constitute 
evidence upon which to grant the claim for increased 
evaluations.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection for 
chronic residuals of a left tibia injury and high cholesterol 
and for increased evaluations for residuals of lumbar spine 
injury, bilateral carpal tunnel syndrome, bilateral femoral 
patellar syndrome, sinusitis, GERD, hypertension, or 
hemorrhoids, and that the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  




ORDER

1.  Entitlement to service connection for residuals of a left 
tibia fracture is denied.

2.  Entitlement to service connection for high cholesterol is 
denied.

3.  Entitlement to service connection for scar of the right 
medial foot is granted.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of lumbar spine injury with anterior 
wedge deformity and sclerotic changes, sacroiliac joints, is 
denied.

5.  Entitlement to a separate 10 percent evaluation, but not 
higher, for left lower extremity radiculopathy is granted.

6.  Entitlement to an initial compensable evaluation for 
right wrist carpal tunnel syndrome is denied.

7.  Entitlement to an initial compensable evaluation for left 
wrist carpal tunnel syndrome is denied.

8.  Entitlement to an initial compensable evaluation for 
right knee femoral patellar syndrome is denied.

9.  Entitlement to an initial compensable evaluation for left 
knee femoral patellar syndrome is denied.

10.  Entitlement to an initial compensable evaluation for 
sinusitis is denied.

11.  Entitlement to an initial compensable evaluation for 
GERD is denied.

12.  Entitlement to an initial compensable evaluation for 
hypertension is denied.

13.  Entitlement to an initial compensable evaluation for 
hemorrhoids is denied.


REMAND

With respect to entitlement to service connection for a 
cardiac disability, a May 1990 echocardiogram was essentially 
normal without evidence of mitral valve prolapse with a small 
amount of mitral regurgitation at closure line which was 
noted to perhaps be a normal variant.  A May 1990 
consultation sheet diagnosed mild mitral valve prolapse.  A 
1994 echocardiogram was abnormal with marked sinus 
bradycardia and noted no changed since 1990.  The Veteran 
underwent tests for complaints of sudden onset of chest pain 
in 1999.  An April 1999 report notes that the exercise SPECT 
thallium cardiac scan demonstrated subtle reversible ischemia 
in the antero septal wall of the left ventricle.  A January 
2000 echocardiographic report noted impression of normal left 
ventricular systolic function with an ejection fraction of 65 
to 70 percent and mild mitral regurgitation and mild 
tricuspid regurgitation.

The Veteran underwent a VA general medical examination in 
November 2004.  The examiner noted that onset of mitral valve 
prolapse, ventricular spasm, and heart fibrillation occurred 
in 1990 when the Veteran experienced sudden hard heart beats 
and that the Veteran had a stress test to confirm diagnosis 
of mitral valve prolapse in August 2004.  The examiner 
diagnosed diagnosis 1990 mitral vale prolapse and abnormal 
findings on stress test April 1999, mitral valve prolapse 
2004, ventricular spasm 1999, heart fibrillation 2000 
diagnosed with appropriated diagnostic testing.

The RO denied the Veteran's claim in May 2005 when it 
determined that the Veteran's mitral valve prolapse, 
ventricular spasms, and heart fibrillation were congenital or 
developmental defects for which service connection could not 
be granted.  

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
See 38 C.F.R. § 3.303(c), 4.9 (2008).  A precedent opinion of 
the VA General Counsel, VAOPGCPREC 82-90 (July 18, 1990) (a 
reissue of General Counsel opinion 01-85 (March 5, 1985)), 
held in essence that a disease which is considered by medical 
authorities to be of familial (or hereditary) origin must, by 
its very nature, be found to have pre-existed a claimant's 
military service, but could be granted service connection if 
manifestations of the disease in service constitute 
aggravation of the condition.  Moreover, congenital or 
developmental defects, as opposed to diseases, could not be 
service-connected because they are not diseases or injuries 
under the law; however, if superimposed injury or disease 
occurred, the resultant disability might be service-
connected.  Id.

With respect to a possible bilateral ankle and foot 
disabilities, the Veteran's service treatment records are 
replete with complaints, findings, and diagnoses of bilateral 
ankle injuries including stress fracture of the left ankle 
and chronic ankle pain, as well as a diagnosis of tarsal 
tunnel syndrome in 1997.  On the Report of Medical 
Examination dated in October 2004 for the Veteran's 
retirement, the examiner evaluated the Veteran's lower 
extremities and feet as normal.  However, on summary of 
defects and diagnoses, the examiner noted history of chronic 
pain in both ankles and both feet.

Chronic pain, however, is actually just reported 
symptomatology.  Without a recognized injury or disease 
entity, VA is not authorized to award compensation for 
reported symptomatology.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a) (Service connection is awarded for "a particular 
injury or disease resulting in disability..."); see also 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); aff'd 
in part sub nom.   Sanchez-Benitez v. Principi, 259 F.3d 
1356, 1363 (Fed. Cir. 2001) (The CAVC held that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.)  

The November 2004 VA examiner noted that the physical 
examination demonstrated normal range of motion of the left 
ankle and both feet with no complaints of pain, discomfort, 
weakness, fatigue, or lack of endurance with repetitive 
motion.  X-rays of the right ankle showed findings that 
suggested old trauma to the medial and lateral sides of the 
right ankle and a radiographically intact left ankle.  
Diagnoses including bilateral ankles and Achilles tendon show 
normal x-ray currently intermittent symptom.  There was no 
diagnosis for the Veteran's feet.  

Although the Veteran underwent a VA examination in November 
2004, pertinent questions were not requested, thus, the Board 
finds that it has no alternative but to remand this issue for 
an additional medical opinion.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded an 
appropriate VA examination to determine 
the etiology of any current chronic 
cardiac condition, particularly mitral 
valve prolapse, ventricular spasms, and 
heart fibrillation.  The claims file 
should be made available to the examiner 
for review in connection with the 
examination.  All indicated studies 
should be performed, and all findings 
reported in detail.  

(a)  The examiner should identify any 
current cardiac condition(s) and should 
state whether any cardiac condition is an 
acquired or congenital condition.

(b) If a congenital condition exists, the 
examiner should state whether it is a 
disease or defect.  VA's Office of 
General Counsel has distinguished between 
hereditary diseases and defects, 
emphasizing that the former is capable of 
improvement or deterioration while the 
latter is static.  VAOPGCPREC 82-90 
(O.G.C. Prec. 82-90). A "defect" is 
defined as an imperfection or structural 
abnormality, while a "disease" is any 
interruption of the normal structure or 
function of any part, organ, or system of 
the body that is manifested by a 
characteristic set of symptoms and signs.  
Id.

(c) If a congenital defect is present, 
the examiner should render a medical 
opinion as to whether the evidence shows 
that it was as likely as not subject to a 
superimposed disease or injury during 
military service that resulted in 
disability apart from the congenital or 
developmental defect.

(d) If a congenital disease is present, 
the examiner should render a medical 
opinion as to whether the evidence shows 
it was not aggravated (worsened) by the 
Veteran's military service.  If there was 
worsening, was this due to the natural 
progress of the disease?

(e) The examiner should state if any 
other acquired cardiac disorder(s) is 
currently present, and render a medical 
opinion as to whether it is at least as 
likely as not that any current disorder 
was incurred in the Veteran's military 
service.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.  The Veteran should be afforded the 
appropriate VA examination to determine 
the etiology of any present chronic ankle 
and foot disorders.  The claims file must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  

The examiner should identify any current 
ankle and foot diagnoses and should then 
provide an opinion as to whether it is at 
least as likely as not that the Veteran's 
chronic ankle and/or foot condition(s) is 
related to the symptoms documented during 
the Veteran's active duty service.  

3.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


